Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 5, 2017

                                          No. 04-16-00832-CR

                                     IN RE Brian Keith GORHAM

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On December 27, 2016, Relator Brian Keith Gorham filed a petition for writ of
mandamus and an emergency motion to stay. Relators’ petition for writ of mandamus has been
rendered moot. Accordingly, this original mandamus proceeding is DISMISSED AS MOOT.
Relator’s emergency motion for stay is DENIED. The court’s opinion will issue at a later date.


           It is so ORDERED on January 5, 2017.



                                                           _________________________________
                                                           Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2012CR10383 W1, styled State of Texas v. Brian Keith Gorham, pending
in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.